Citation Nr: 0311864	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  95-05 733A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Washington, D.C.



THE ISSUES

1.  Entitlement to service connection for migraine headaches 
claimed as the residual of a head injury.  

2.  Entitlement to service connection for claimed sensory 
neuropathy of the left lower extremity.  

3.  Entitlement to service connection for claimed 
osteochondromatosis of the left ankle.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Cryan, Counsel



INTRODUCTION

The veteran had active service from March 1969 to July 1972.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 1994 rating decision by the RO in San 
Diego, California that, in part, denied service connection 
for the residuals of a head injury including headaches, 
sensory neuropathy of the left lower extremity, and for left 
ankle synovial osteochondromatosis.  

The jurisdiction of the case subsequently was transferred to 
the RO in Los Angeles, California.  In a November 1996 
Hearing Officer decision, a total compensation rating based 
on individual unemployability was assigned, effective on 
February 6, 1995.  

The jurisdiction of the case was then transferred to the RO 
in Washington, D.C.  In a July 2002 rating decision, the RO 
assigned a 100 percent rating for the service-connected post-
traumatic stress disorder (PTSD), effective on April 20, 
2000.  

In January 2003, the Board notified the veteran that it was 
undertaking further development of the issues on appeal 
pursuant to authority granted by 67 Fed. Reg. 3, 099, 3, 104 
(Jan. 23, 2002), since codified at 38 C.F.R. § 19.9(a)(2).  

(As the issues of service connection for sensory neuropathy 
of the left lower extremity and left ankle synovial 
osteochondromatosis are discussed in the REMAND portion of 
this document.)  



FINDING OF FACT

The currently demonstrated migraine headaches are shown to be 
due to a head injury that the veteran as likely as not 
suffered during service in the Republic of Vietnam.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
disability manifested by migraine headache is due to a head 
injury that was incurred in service.  38 U.S.C.A. §§ 1110, 
5107(b), 7104 (West 2002); 38 C.F.R. § 3.303 (2002).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that he developed migraine headaches 
subsequent to having had a head injury in service.  He 
reports having complained of migraine headaches during 
rehabilitation for injuries of the right leg.  He reports, 
about twice per month for 12 hours, having severe throbbing 
headaches associated with sensitivity to bright lights and 
loud noises and nausea.  

A careful review of the veteran's service medical records 
shows that they are negative for any complaints, findings or 
diagnosis of migraine headaches.  

However, the veteran did provide a statement in service that 
he was a passenger in a truck in June 1970 when a crash or 
explosion occurred.  He reported that he was knocked out and 
did not remember anything between that time and when he woke 
up after an operation.  The veteran added that, since the 
time of the injury, he had had experienced "severe headaches 
and cold seats."  

A VA examination in November 1972 was negative for findings 
of headaches or a head injury in service.  

At a VA examination in May 1995, the veteran complained of 
having migraine headaches, approximately one headache per 
month, worse when anxious.  The diagnosis included that of 
migraine headaches.  

A VA examination in September 1999 noted that the veteran 
complained of having classic migraine headaches about four or 
five times per year that might last several days.  They were 
reportedly quite severe with nausea and photophobia and were 
preceded by numbness of the face.  

In a January 2003 memorandum, the Board determined that 
additional development with regard to the veteran's claims of 
service connection was necessary.  As such, the veteran was 
afforded another VA examination in March 2003.  

The veteran reported that he had had a brief concussion in 
service, was knocked out for a relatively brief period of 
time, and did have spinal anesthesia as part of his 
treatment.  Shortly after this, the veteran reported that he 
began having headaches.  

The impression was that of migraine headaches based on the 
trauma that could have been a predisposing factor.  In 
addition, although he had more significant traumatic injuries 
at that time which required attention, the veteran indicated 
that he began having headaches while he was undergoing 
rehabilitation in Japan and that they had persisted.  

The VA examiner opined that it was as likely as not that the 
migraine headaches were related to the veteran's military 
service, that cerebral trauma and spinal taps could both be 
predisposing factors to migraine headaches, and that by 
history they seemed to have begun in service during 
rehabilitation in Japan.  

Pertinent laws and regulations provide that service 
connection may be granted for disability resulting from 
disease or injury incurred in the line of duty or for 
aggravation of a pre-existing injury suffered, or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2002).  

That an injury or disease occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting 
chronic condition during service, a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2002)  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

At this point, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
This liberalizing law is applicable to this appeal.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

In light of the favorable action taken hereinbelow as to the 
issue of service connection for migraine headaches as the 
residual of a head injury, further discussion of VCAA is not 
necessary here and will be undertaken later in this document.  

A review of the evidence in this case shows that the veteran 
suffered severe injuries as the result of an apparent 
explosion during service.  The record also reflects that the 
veteran did complain of having severe headaches following the 
incident in service.  The veteran maintains that his migraine 
headaches began during his rehabilitation for injuries in 
service.  

At VA examinations in May 1995 and September 1999, the 
veteran reported having had migraine headaches.  During the 
most recent VA examination in March 2003, the examiner opined 
that it was as likely as not that the veteran's migraine 
headaches began during his rehabilitation in Japan while in 
service.  

Based on its review of the entire record, the Board finds 
that the evidence of record is in relative equipoise as to 
the claim of service connection.  By extending the benefit of 
the doubt to the veteran, service connection for migraine 
headaches as the residual of a head injury is warranted.  38 
U.S.C.A.. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 
(2002).  



ORDER

Service connection for migraine headaches as the residual of 
a head injury is granted.  



REMAND

The veteran also asserts that his sensory neuropathy of the 
left lower extremity and for synovial osteochondromatosis of 
the left ankle are due to injury sustained in service or 
secondary to the service-connected right lower extremity 
disability.  

As indicated hereinabove, the statutes governing assistance 
to claimants and the benefit of the doubt were amended during 
the pendency of the veteran's appeal.  More specifically, the 
Board noted that there had been a significant change in the 
law during the pendency of this appeal with the enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

The regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (which have 
since been codified at 38 C.F.R. § § 3.102, 3.156(a), 3.159 
and 3.326).  Except as specifically noted, the new 
regulations are effective on November 9, 2000.  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims (Court), 
interpreted the VCAA to require that the VA has a duty to 
notify the veteran as to the laws and regulations governing 
his appeal, to provide notice as to the type of evidence 
necessary to substantiate the claims, to provide notice of 
the veteran's responsibility to provide evidence, and to 
provide notice of the actions taken by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Even more recently, the Federal Circuit decided the case of 
Disabled American Veterans v. Sec'y of Veterans Affairs, No. 
02-7304, 2003 U.S. App. LEXIS 8275 (Fed. Cir. May 1, 2003), 
which interprets the VCAA to require that the veteran must be 
provided with notice of up to one year to provide any 
additional evidence to substantiate the claim on appeal and 
essentially invalidates the regulations allowing Board 
development.  

Significantly, in January 2003, the Board had determined that 
additional development was necessary with regard to the 
issues of service connection for sensory neuropathy of the 
left lower extremity and osteochondromatosis of the left 
ankle, pursuant to authority granted by 67 Fed. Reg. 3, 099, 
3, 104 (Jan. 23, 2002), since codified at 38 C.F.R. 
§ 19.9(a)(2).  

Because of this recent Federal Circuit decision, a remand in 
this case is required to afford due process of law to the 
veteran.  Disabled American Veterans v. Sec'y of Veterans 
Affairs, No. 02-7304, 2003 U.S. App. LEXIS 8275 (Fed. Cir. 
May 1, 2003).  See also Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 
(2000) (codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, 5107).  

The RO in this regard must undertake to review the case based 
on all the evidence of record, including the recently 
obtained VA examination of March 2003.  

The Board also finds that the RO has not properly notified 
the veteran about VCAA or fulfilled its duty to assist the 
veteran in this case with regard to the claims of service 
connection.  Because the RO has not yet considered whether 
any additional notification or development action is required 
under VCAA, it would be potentially prejudicial to the 
veteran if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

Finally, it is not clear from the record whether the veteran 
desires a personal hearing before either a Hearing Officer at 
the RO or before a Veterans Law Judge.  The veteran in this 
regard should be asked whether such a hearing is desired.  

In light of the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO should take appropriate steps 
to contact the veteran in order to 
determine if he desires a personal hearing 
either before a Hearing Officer at the RO 
or before a Veterans Law Judge.  If a 
hearing is requested, the RO should 
schedule the veteran for the requested 
hearing.  

2.  In light of the Federal Circuit's 
decision in Disabled American Veterans v. 
Sec'y of Veterans Affairs, No. 02-7304, 
2003 U.S. App. LEXIS 8275 (Fed. Cir. May 
1, 2003), the RO must undertake to 
adjudicate the veteran's claims in light 
of the additional evidence added to the 
record pursuant to the Board's 
development, particularly the findings of 
the VA examination of March 2003.  Any 
other indicated development should be 
undertaken.  The RO in this regard must 
ensure that all notification and any 
additional development action required by 
the Veterans Claims Assistance Act of 2000 
has been completed.  The veteran must be 
notified that he has up to one year to 
provide any additional information in 
support of his claim.  

3.  Following completion of the action 
requested hereinabove, the RO again should 
review the veteran's claims.  If any 
benefit sought on appeal remains denied, 
then the veteran and his representative 
should be provided with a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



